DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed September 16, 2022 has been entered.  Claims 1-11, 13 and 14 are currently amended.  Claim 12 has been canceled.  Claims 1-11, 13 and 14 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the respective fan-shaped and/or planar gaseous fluid flow”.  The recitation lacks antecedent basis in the claims. The claim recites “a gaseous fluid flow” and “a fan-shaped and/or planar fluid flow (S)”. However, the claim does not positively refer to the “fluid flow” that is “fan-shaped and/or planar” as the “gaseous” fluid.  Appropriate correction and clarification are required. Further, the claim recites “the nozzle outlet opening”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification are required.
As to claim 7, the claim recites “the two nozzle assemblies”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification are required.
As to claim 8, the claim recites “adjacent to this”.  It is not clear to what “this” is referring.  Appropriate correction and clarification are required.
As to claim 13 the claim recites “the nozzle outlet opening”. It is not clear whether the recitation is referring back to the “nozzle openings” of claim 6 or whether the recitation is referring back to the “outlet opening” of claim 1. Appropriate correction and clarification are required.
As to claim 14, the claim recites “the nozzle inlet opening”.  The recitation lacks antecedent basis in the claims.  Appropriate correction and clarification are required.
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 10,184,722) in view of Hemsath et al. (US 3,909,953).
Regarding claims 1 and 3, Ingle teaches a treatment machine/multi-zone heating oven suitable for use with flexible material webs in the form of a plastic film (Note: an apparatus claim is limited to the claimed structure itself and not the manner of operating or using the claimed structure.  If the device of the prior art is capable of being utilized in the claimed manner, it is applicable to the claimed invention.) comprising the treatment machine/heating oven (107) comprises at least two successive zones/chambers in an extraction direction of the material web (Figure 1 (202a); (202b); Figures 3A-3B: Zone 1 through Zone N; col. 3, lines 51-63); at least one neutral zone/slot region is provided between at least two successive zones in the extraction direction (Figures 3A and 3B; see zone/slot region (311) in Figures 3A and 3B; col. 8, lines 22-35); the zone/chamber upstream from the neutral zone/slot region (311) comprises a zone outlet wall provided with an outlet slot and/or a neutral zone wall, through which the material web exits in the extraction direction from the upstream zone into the neutral zone (see the structure of the zones/chambers shown in Figures 3A and 3B); the zone subsequent to the neutral zone in the extraction direction comprises a zone inlet wall and/or a neutral zone wall, which is provided with an inlet slot through which the material web enters the trailing zone in the extraction direction (see the structure of the zones/chambers shown in Figures 3A and 3B); in the neutral zone/slot region (311), an air curtain is provided, adjacent to a zone exit wall and/or a leading neutral zone wall on the one hand, and/or adjacent to the chamber inlet wall and/or a trailing neutral zone wall on the other hand, via which nozzle arrangement is provided, via which a gaseous fluid flow reaching a material web is generated (col. 3, line 50 – col. 4, line 4; col. 5, lines 33-54; col. 7, lines 45-46 (301a-n); col. 8, lines 23-35 – located within slot region 311).
Ingle discloses an air “curtain”, but does not provide details regarding the structure of the air curtain to be utilized in the neutral zone/slot region (311). As such, Ingle does not teach the air curtain has a nozzle arrangement as claimed wherein the gas is directed at an angle of less than 45 ° in the direction of the walls or wherein the nozzle arrangement is formed such that the gas flows following the walls as far as the web material as claimed or that the gaseous fluid flow is fan-shaped and/or planar.  
However, Hemsath et al. teach an analogous method and machine for providing an air curtain/aerodynamic seal, wherein the air curtain/aerodynamic seal has a nozzle arrangement as claimed wherein the gas is directed at an angle of less than 45 ° in the direction of the walls wherein the nozzle arrangement is formed such that the gas flows following the walls as far as the web material as claimed (Figure 4; col. 7, line 53-col. 8, line 66). As to the limitation that the gas is “fan-shaped and/or planar” the recitation remains open to broad reasonable interpretation.  The word “curtain” generally suggests a planar shape (col. 7, line 59 in Hemsath).  Further, the presence of perforated plate (35) in Hemsath does not mean that the exiting shape is not reasonably understood to be or capable of being “fan-shaped”. For example, it is common for a fan to have a screen/grid/mesh through which the air must pass and that protects people from the rotating blade. Further, it is noted that fan outlets and the exiting air can have a variety of shapes (e.g. circular, rectangular, square) and that the scope of “fan-shaped” remains open to a broad reasonable interpretation.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ingle and Hemsath et al. and to have utilized the nozzle arrangement of Hemsath et al. in the neutral zone/slot region (311) of Ingle, for the purpose, as suggested by the references of providing an effective air curtain/aerodynamic seal between the zones/chambers of Ingle.  By utilizing the nozzle arrangement of Hemsath et al. in the neutral zone/slot region (311) of Ingle, the nozzles and gas flow are oriented and flow, or are capable of flowing, in the claimed and disclosed manner (e.g. along a portion of the wall of the zone/region prior to coming into contact with the web and through nozzles that are substantially perpendicular to the web/parallel to the wall (i.e. at an angle close to or equal to 0 °)).  The gas is understood to be or capable of being “fan-shaped and/or planar”.
As to claim 2, the combination teaches the treatment machine set forth above.  As the nozzle of Hemsath is not flush with the wall of the zone/chamber, substantially the same structure set forth in the instant application is employed in the combination (e.g. see Figure 2 in the application modified for an angle close to 0°).  As such, the wall in the combination is capable of leading/guiding the gas in the same claimed manner.
As to claims 4 and 5, Ingles teaches the gas can be heated (col. 8, lines 32-35).  As such, the heated gas is understood to be capable of achieving the claimed temperatures.
As to claim 6, the nozzles set forth in the combination, as taught by Hemsath et al., have a hole/slot arrangement as claimed (col. 7, line 53-col. 8, line 66; Figure 4).
As to claims 7 and 8, Ingle teaches an exhaust system that can be located within the zones and/or between the zones (col. 7, lines 45-47).  This suggests the exhaust system/device(s) can be provided in both the zones and the slot region (311) and reads upon the claims to the extent they are understood (see section 112b rejection above). 
	As to claims 9 and 10 Ingles teaches the neutral zone/slot region (311) is associated with a housing device (e.g. it is enclosed and is within the oven; Figures 3A and 3B) and the air curtain is within this region (col. 8, lines 23-35).
	As to claims 11, the walls are shown in both Ingle and Hemsath et al. to substantially perpendicular to the travel of the web (Ingle: Figures 3A and 3B; Hemsath et al. Figure 4).
	As to claims 13 and 14, as set forth in the rejection of claims 1 and 2, the configuration is understood to function as an air-guiding device.  Further, Hemsath et al. disclose the nozzle is configured to and capable of extending across the width of materials as claimed (col. 7, line 53-col. 8, line 66). 

Response to Arguments
	Applicant’s arguments filed September 16, 2022 have been fully considered.  The amendment to the claims has overcome most of the previous section 112b rejections.  However, the amendment did not address all the rejections and the amendment has necessitated new 112b rejections as set forth above.  
	Applicant argues that Hemsath does not teach “fan-shaped and/or planar flow”.  In the argument, applicant points to Figure 2 of the application and observes that “inlet wall 11a is configured as a guide wall guiding the flow, and due to the Coanda effect, the flow continues along the boundary wall and does not get released from the surface of the wall.” This argument is not commensurate in scope with the scope of claim 1.  Claim 1 merely requires that gas “flows following the zone exit wall”.  The requirement of a “guide wall”, for example, is not found in claim 1. It is found in claim 2.  Further, claim 2 does not require the Coanda effect or that the flow continues along the boundary of the wall as argued.  
	Applicant further argues that in Hemsath the gas emerging from the plenum outlet is non-uniform and in all directions.  This argument is not persuasive.  As an initial matter, the examiner again notes that the claims are not limited as argued. Further, the examiner notes that in Hemsath the gas is “discharged…in directions normal to the advancing strip” and that the gas moves parallel, after impinging the material (col. 8, lines 55-57; also see col. 7, lines 53-63: (“seals…formed by curtains...of inert gas directed normal to…the strip material...immediately outside openings…in the oven”).  Discharging the gas in a direction “normal to the advancing strip” provides an angle within the claimed range and this flow is near and in the same direction as the wall (e.g. flows following the zone exit wall).  Further, the wall prevents the air from entering the zone before it reaches the web.  As such, this also is reasonably understood to demonstrate that the gas follows the zone exit wall and is guided by the wall.   
	Applicant further argues that the inlet duct 37 causes the gas to hit the end wall and undergoes turbulence and therefore cannot be “along the end wall 20”.  This argument is not persuasive.  Figure 4 of Hemsath shows and suggests flow “along the end wall”.  Further, the claim is not limited as argued. The claim only requires “following the zone exit wall” and the gas in Hemsath is reasonably understood to “follow” the wall; particularly when it is understood that the wall does not even need to function as a “guide wall” within the scope of claim 1 (e.g. see claim 2).  Further, the wall (20) is reasonably understood to serve as a “guide” for the air exiting plenum (33) in Hemsath.  Further still, at a low enough air flow or a particular air flow through the plenum, the air is understood to be capable of flowing as argued “along” the wall.
Applicant further argues the configuration of Hemsath cannot generate a planar air jet.  This argument is not persuasive.  As an initial matter, it is noted that the claim is not limited to a planar jet of gas.  A “fan-shaped” flow alone is also within the scope of the claim and “fan-shaped” remains open to a broad reasonable interpretation.  The presence of perforated plate (35) in Hemsath does not mean that the exiting shape is not reasonably understood to be or capable of being “fan-shaped”. For example, it is common for a fan to have a screen/grid/mesh through which the air must pass and that protects people from the rotating blade. Further, it is noted that fan outlets and the exiting air can have a variety of shapes (e.g. circular, rectangular, square) and that the scope of “fan-shaped” remains open to a broad reasonable interpretation.  Additionally, the recited dimensions and perforated plate in Hemsath are not understood to exclude a planar shape.  Hemsath discloses an air “curtain” which reasonably suggests a planar shape (“seals…formed by curtains...of inert gas directed normal to…the strip material...immediately outside openings…in the oven” col. 7, lines 54-63).  Further, material flowing through a perforated plate does not mean a planar fluid flow is not generated or is not capable of being generated.  After flowing through the perforated plate, the material is capable of coming back together, for example, in a planar form.  Further, there is nothing in claim 1 that appears to exclude a perforated plate (e.g. claim 6, which is necessarily narrower in scope than claim 1, allows for “openings” and these openings include a hole arrangement).  
The examiner submits the claims would need to be further amended to overcome the section 112b rejections and to overcome the prima facie case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742